19-11711-scc         Doc 39       Filed 07/18/19 Entered 07/18/19 14:55:38      Main Document
                                               Pg 1 of 2



PLATZER, SWERGOLD, LEVINE,
GOLDBERG, KATZ & JASLOW, LLP
475 Park Avenue South - 18th Floor
New York, New York 10016
Telephone: (212) 593-3000
Facsimile: (212) 593-0353
Scott K. Levine, Esq.
Teresa Sadutto-Carley, Esq.
tsadutto@platzerlaw.com
Attorneys for Ultimate Diamond

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------x
In re:
                                                            Chapter 11
The D&M Capital Group, LLC,                                 Case No.: 19-11711 (SCC)

                                    Debtor.
-------------------------------------------------------x

                                       NOTICE OF APPEARANCE

        PLEASE TAKE NOTICE, that the undersigned hereby enters this Notice of

Appearance as counsel for Ultimate Jewelry Designs, LLC and Shanghai Pearls & Gems, Inc.

dba Ultimate Diamond Co. (“Ultimate Diamond”) and demands, pursuant to Federal Rules of

Bankruptcy Procedure 2002 and 9010(b), that all notices given or required to be given in this

bankruptcy case and all papers served or required to be served in this case be given to and served

upon:

                 Platzer, Swergold, Levine, Goldberg, Katz & Jaslow, LLP
                 Counsel for Ultimate Diamond
                 475 Park Avenue South, 18th Floor
                 New York, New York 10016
                 Attn: Scott K. Levine, Esq.
                         Teresa Sadutto-Carley, Esq.
                 Telephone: 212-593-3000
                 Facsimile: 212-593-0353
                 slevine@platzerlaw.com
                 tsadutto@platzerlaw.com
19-11711-scc      Doc 39     Filed 07/18/19 Entered 07/18/19 14:55:38            Main Document
                                          Pg 2 of 2




          PLEASE TAKE FURTHER NOTICE, that the foregoing demand includes not only the

notices and papers referred to in the Rules specified above, but also includes, without limitation,

orders and notices of any application, motion, petition, pleading, request, complaint, demand,

whether transmitted or conveyed by mail, delivery, telephone, telegraph, telex, electronic mail or

otherwise: (1) which affect or seek to affect in any way the rights or interests of Ultimate

Diamond, with respect to (a) the Debtor’s bankruptcy estate; (b) property or proceeds thereof in

which the Debtor’s bankruptcy estate may claim an interest; or (2) which require or seek to

require any act, delivery of any property, payment or other conduct by the Debtor’s bankruptcy

estate.

Dated: July 18, 2019
                                             Platzer, Swergold, Levine,
                                             Goldberg, Katz & Jaslow, LLP
                                             Attorneys for Ultimate Diamond


                                             By:    /s/ Teresa Sadutto-Carley
                                                      Teresa Sadutto-Carley, Esq.
                                                      475 Park Avenue South, 18th Fl
                                                      New York, New York 10016
                                                      (212) 593-3000
                                                      tsadutto@platzerlaw.com




                                                2
